—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 27, 1999, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and *210sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Since defendant did not argue before the trial court that the evidence of value was legally insufficient to meet the $1,000 threshold for fourth-degree possession (Penal Law § 165.45 [1]), the issue is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review it, we would find that there was ample basis upon which to conclude that the vehicle was valued in excess of $1,000 at the time defendant possessed it (see, People v Reyes, 161 AD2d 273, lv denied 76 NY2d 863; People v Rivera, 114 AD2d 305, 306).
The totality of the record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Since there was no request to charge fifth-degree possession as a lesser included offense, “the court’s failure to submit such offense does not constitute error” (CPL 300.50 [2]). Concur — Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.